                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

UNITED STATES OF AMERICA

V.                                                   CRIMINAL NO. 3:17cr72-CWR-FKB

JOSHUA MICHAEL GARCIA and
JAMISON LAYNE TOWNSEND

             ORDER ON MOTIONTO AMEND/SET SCHEDULING ORDER

       This matter came before the Court on the Motion to Amend/Set Scheduling Order filed

by Defendant Jamison Layne Townsend. [Doc. #97] By this Motion, Townsend seeks an

unspecified extension of time to allow her to reschedule the July 15, 2019, meeting with the

Department of Justice’s Capital Review Committee. The Government has objected to the

Motion, noting that this meeting was originally scheduled for February 4, 2019, rescheduled to

April 1, 2019, and rescheduled again to July 15. Additionally, the Government argues that

mitigation evidence was submitted on October 15, 2018, and nothing else has been submitted.

Finally, the Government submits that any newly discovered mitigation evidence may be

submitted to the Committee for consideration. Townsend’s counsel has notified the Court that

Townsend will not submit a reply to the Government’s objection.

       Given the gravity of this case, the Court wants to afford Townsend’s lawyers every

reasonable opportunity to prepare their case. However, the meeting with the Capital Review

Committee is not a “proceeding” within this Court’s authority to stay. Instead, this is a meeting

over which this Court has no control, and amending the scheduling order in this matter would not

compel the Department of Justice to delay this conference. Because mitigation evidence was

submitted some time ago, and based on the Government’s assurance that later discovered

evidence may be submitted to the Committee for review, the Court is of the opinion that
Townsend’s attorneys will not be prevented from presenting their argument to the Committee on

July 15.

       IT IS, THEREFORE, ORDERED that the Motion to Amend/Set Scheduling Order

filed by Defendant Jamison Layne Townsend [Doc. #97] is hereby denied.

       IT IS SO ORDERED, this the 8th day of July, 2019.

                                                        /s/ Carlton W. Reeves
                                                       UNITED STATES DISTRICT JUDGE




                                              2
